DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Regarding Claim 1, it is unclear what is meant by “substantially consisting of”. It is unclear to what extent or not the layer must contain Ni. Applicant for example contrasts Ohmura’s layers as somehow not meeting this requirement, but these layers in Ohmura can be more than ca. 90 wt. % Ni (including 99 wt. %), and it is unclear why such layer would not be substantially consisting of Ni (Claims 6 and 11). It is unclear how much less than 100% is encompassed by this language or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmura et al. EP 1 498 963. Ohmura teaches steel sheet for battery container having Ni layer and Ni-Fe diffusion layer thereon formed by depositing Ni layer at 18 grams per square meter for 450 degrees centigrade at 60 seconds, among other treatments being claimed. Ohmura teaches both inner and outer sides being Ni coated. See Ohmura (Claim 2; Table 1, Exs. 3 and 7; paragraphs 24 and 25).

Claim Rejections - 35 USC § 102/103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohmura et al. EP 1 498 963. Ohmura teaches steel sheet for battery container and battery having Ni layer and Ni-Fe diffusion layer thereon formed by depositing Ni layer at 18 grams .
Claim Rejections - 35 USC § 103
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as obvious over Ohmura et al. EP 1 498 963. Ohmura teaches steel sheet for battery container and battery having Ni layer and Ni-Fe diffusion layer thereon formed by depositing Ni layer at 18 grams per square meter for 450 degrees centigrade at 60 seconds and for 600 degrees centigrade at 30 seconds, among other amounts and treatments being claimed and demonstrated. See Ohmura (Claim 2; Table 1, Exs. 3 and 7; paragraphs 24 and 25). Comparison between treatments in Ohmura and comparable treatments in the Specification demonstrate that the claimed depth difference of Claim 1 and thickness of Claim 5, the ratio of Claim 2, the thickness of Claim 3, and the hardness of Claim 4 would be expected to be obtained. See Specification (Tables 1-3; Ex. 11, among others). Nevertheless, to the extent that there are slight differences, it would have been obvious to one of ordinary skill in the art at the time of filing to vary the conditions in terms of amount of Ni and time and temperature of heat treatment as 
Response to Amendment

Applicant has filed a Terminal Disclaimer with respect to USPN 10,950,828, which Terminal Disclaimer has been approved. Accordingly, the OTDP rejection over USPN 
In view of applicant’s amendments and arguments, applicant traverses the claim objection of the Office Action mailed on 7 December 2021. Objection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 7 December 2021. Rejection is withdrawn.		
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (d) rejection of the Office Action mailed on 7 December 2021. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 102 rejection over Ohmura, the section 102/103 rejection over Ohmura, and the section 103 rejection over Ohmura of the Office Action mailed on 7 December 2021. Applicant argues that Ohmura fails to teach or suggest layer that “substantially consists of nickel” as now claimed. Notwithstanding the indefiniteness issues this language presents, the layers in 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
22 March 2022